Exhibit 10.3

 

AMENDMENT NO. 6 TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 6 to the Employment Agreement (“Amendment”), dated September
4, 2019, is by and between Drone Aviation Holding Corp., a Nevada corporation
with an address 11651 Central Parkway #118, Jacksonville, FL 32224 (the
“Company”), and Daniyel Erdberg (the “Executive”).

 

WHEREAS, the parties entered into an Employment Agreement on May 18, 2015 (the
“Employment Agreement”); and

 

WHEREAS, the parties entered into an Amendment No. 1 on October 2, 2015 (Erdberg
Amendment No. 1); and

 

WHEREAS, the parties entered into an Amendment No. 2 on April 27, 2016 (Erdberg
Amendment No. 2); and

 

WHEREAS, the parties entered into an Amendment No. 3 on September 26, 2016
(Erdberg Amendment No. 3); and

 

WHEREAS, the parties entered into an Amendment No. 4 on August 3, 2017 (Erdberg
Amendment No. 4); and

 

WHEREAS, the parties entered into an Amendment No. 5 on December 4, 2018
(Erdberg Amendment No. 5); and

 

WHEREAS, the parties wish to further amend the Employment Agreement as set forth
below, with the understanding that all other provisions of the Employment
Agreement shall remain unchanged;

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1.Section 2 of the Employment Agreement – Duties – is hereby modified in its
entirety as follows:

 

Duties. The Employee shall serve as Chief Executive Officer and President of the
Corporation, with such duties, responsibilities and authority as are
commensurate and consistent with his position, as may be, from time to time,
assigned to him by the Board of Directors (the “Board”) of the Corporation. The
Employee shall also serve as a member of the Company’s Board. During the Term
(as defined in Section 3.), the Employee shall devote all of his full business
time and efforts to the performance of his duties hereunder unless otherwise
authorized by the Board. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time by the Employee for the making of passive personal
investments, the conduct of business affairs and charitable and professional
activities shall be allowed, provided such activities do not materially
interfere with the services required to be rendered to the Corporation hereunder
and do not violate the restrictive covenants set forth in Section 9 below.

 

2.Section 3 of the Employment Agreement – Term of Employment – is hereby
extended from December 31, 2019 to December 31, 2020.

 

3.Section 4 of the Employment Agreement- Compensation of Employee- is hereby
modified to $250,000 annual base salary and entitled to receive an annual cash
bonus in an amount equal to up to one hundred fifty percent (150%) of the
current base salary.

 

1 

 

   

The terms and conditions of all other sections of the Employment Agreement shall
remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

 

  DRONE AVIATION HOLDING CORP.         By: /s/ David Aguilar   Name: David
Aguilar   Title: Chairman of the Board         By: /s/ Daniyel Erdberg   Name:
Daniyel Erdberg

 

 

2



 

